FILE COPY




                                  No. 07-15-00074-CR


Jarrod Neal Flaming                         §     From the 242nd District Court
  Appellant                                         of Hale County
                                            §
v.                                                March 30, 2015
                                            §
The State of Texas                                Opinion Per Curiam
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated March 30, 2015, it is ordered,

adjudged and decreed that this appeal be dismissed for want of jurisdiction.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo